DETAILED ACTION
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 22 is objected to because of the following informalities: missing space between “1” and weight% (1weight%).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-23, 25-27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0283265) in view of Zhong et al. (Electrochimica Acta 212 (2016) 343–351).
Regarding claims 16, 17, 25-27, 29, and 30, Cheng teaches a carbon anode material for a lithium ion battery comprising:
a cathode (para 0043); and 
an anode (para 0027).
The anode material 4 includes carbon material 1 and fine active particles 2 embedded in the cell of the carbon material and confined with amorphous carbon 3 that covers the carbon material (Fig. 2; para 0027). The fine active particles may be nano silicon (para 0029; para 0051). Being fully embedded in the cell of the carbon material, the percentage of “free silicon-domains” is lower than or equal to 4 wt.%. 
Cheng does not teach a nickel rich lithium-mixed metal oxide.
Zhong, directed to a positive electrode active material, teaches LiNi0.8CoxMn0.2-xO2, x = 0, 0.05, 0.1, 0.15 (abstract).

Regarding claim 18, instant claim is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, Cheng teaches carbon material 1 (Fig. 2).
Regarding claim 19, Cheng teaches silicon with an average diameter of 20 nm (para 0051).
Regarding claims 20-22, Cheng teaches silicon (para 0051), interpreted as not having oxygen or other elements.
Regarding claim 23, Cheng teaches the obtained anode materials with an average particle size of 20 µm (para 0051).
Claims 16-23, 25, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0283265) in view of Nitta et al. (Materials Today 18(5), 2015).
Regarding claims 16, 17, 25, 26, and 28-30
a cathode (para 0043); and 
an anode (para 0027).
The anode material 4 includes carbon material 1 and fine active particles 2 embedded in the cell of the carbon material and confined with amorphous carbon 3 that covers the carbon material (Fig. 2; para 0027). The fine active particles may be nano silicon (para 0029; para 0051). Being fully embedded in the cell of the carbon material, the percentage of “free silicon-domains” is lower than or equal to 4 wt.%. 
Cheng does not teach a nickel rich lithium-mixed metal oxide.
Nitta, directed to a positive electrode active material, teaches LiNi0.8Co0.15Al0.05O2 (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a nickel rich positive electrode material already commercialized and having relatively high specific capacity and volumetric capacity (Table 1).
Regarding claim 18, instant claim is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, Cheng teaches carbon material 1 (Fig. 2).
Regarding claim 19, Cheng teaches silicon with an average diameter of 20 nm (para 0051).
Regarding claims 20-22, Cheng teaches silicon (para 0051), interpreted as not having oxygen or other elements.
Regarding claim 23, Cheng teaches the obtained anode materials with an average particle size of 20 µm (para 0051).
Claims 16-27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2005/0136330) in view of Zhong et al. (Electrochimica Acta 212 (2016) 343–351).
Regarding claims 16, 25-27, 29, and 30, Mao teaches a carbon-coated silicon particle powder as anode material for a lithium battery comprising:
a positive electrode (para 0064); and 
an anode (para 0054).
The anode material includes a composite particle including silicon in matrix material (Example 1). Being embedded in the cell of the carbon material, the percentage of “free silicon-domains” is lower than or equal to 4 wt.%. 
Mao does not teach a nickel rich lithium-mixed metal oxide.
Zhong, directed to a positive electrode active material, teaches LiNi0.8CoxMn0.2-xO2, x = 0, 0.05, 0.1, 0.15 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a nickel rich positive electrode material being a promising positive electrode material for high energy density LIBs due to its high potential capacity (Introduction).
Regarding claims 17 and 18, Mao teaches the “matrix” is carbon derived from pitch (para 0059).
Regarding claim 19, Mao teaches silicon with an average diameter of 30 nm to 20 µm (para 0025), which overlaps Applicant’s claimed range of 200 nm or less. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited particle size because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 20-22, Mao teaches silicon is 97-98 wt.% pure (para 0025); therefore contain less than 3 wt% oxygen and are silicon-based.
Regarding claim 23, Mao teaches the obtained anode materials with an average particle size of 1-30 µm (para 0024, Fig. 3). See MPEP 2144.05.
Regarding claim 24, Mao further teaches graphite not embedded in the matrix material (Fig. 1; Example 2).
Claims 16-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2005/0136330) in view of Nitta et al. (Materials Today 18(5), 2015).
Regarding claims 16, 25, 26, and 28-30, Mao teaches a carbon-coated silicon particle powder as anode material for a lithium battery comprising:
a positive electrode (para 0064); and 
an anode (para 0054).

Mao does not teach a nickel rich lithium-mixed metal oxide.
Nitta, directed to a positive electrode active material, teaches LiNi0.8Co0.15Al0.05O2 (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a nickel rich positive electrode material already commercialized and having relatively high specific capacity and volumetric capacity (Table 1).
Regarding claims 17 and 18, Mao teaches the “matrix” is carbon derived from pitch (para 0059).
Regarding claim 19, Mao teaches silicon with an average diameter of 30 nm to 20 µm (para 0025), which overlaps Applicant’s claimed range of 200 nm or less. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited particle size because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 20-22, Mao teaches silicon is 97-98 wt.% pure (para 0025); therefore contain less than 3 wt% oxygen and are silicon-based.
Regarding claim 23, Mao teaches the obtained anode materials with an average particle size of 1-30 µm (para 0024, Fig. 3). See MPEP 2144.05.
Regarding claim 24, Mao further teaches graphite not embedded in the matrix material (Fig. 1; Example 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Morita et al. (US 2006/0068287); Chang et al. (US 2013/0295433); and Hwang et al. (US 2010/0279172).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CARLOS BARCENA/Primary Examiner, Art Unit 1723